Exhibit 10.1
[Archway Marketing Holdings, Inc. LETTERHEAD]
September 14, 2008     
Union Street Acquisition Corp.
102 South Union Street
Alexandria, VA 22314
Ladies and Gentlemen:
     We acknowledge that Union Street Acquisition Corp. (“USQ”) had previously
entered into that certain Stock Purchase Agreement, dated February 26, 2008, by
and among USQ, Argenbright, Inc. (“Argenbright”) and Archway Marketing Services,
Inc. (“Archway”) (the “Stock Purchase Agreement”), whereby, among other things,
USQ agreed to purchase from Argenbright all of the issued and outstanding shares
of capital stock of Archway. In connection with the negotiation, execution and
delivery of the Stock Purchase Agreement, we acknowledge that USQ had committed
its resources, time and effort in furtherance of trying to consummate the
transactions set forth in the Stock Purchase Agreement, including performing
legal and financial due diligence on Archway, which resources, time and effort
have benefited us in connection with our execution and delivery of that certain
Agreement and Plan of Merger, by and among Archway Marketing Holdings, Inc.
(“HoldCo”), Archway Marketing Acquisition, Inc., a wholly-owned subsidiary of
HoldCo (“MergerSub”), Argenbright and Archway (the “Merger Agreement”), whereby
MergerSub will merge with and into Archway with Archway continuing as the
surviving entity (the “Alternative Transaction”).
     In consideration of USQ’s efforts and the benefit that such efforts have
conferred upon us, we hereby agree that upon closing of the Alternative
Transaction, but only upon the closing of the Alternative Transaction, we will
pay to USQ a fee of $750,000 in immediately available funds.
     If the terms of this letter agreement are acceptable to you, please sign
and return a counterpart to us.

                  Archway Marketing Holdings, Inc.    
 
           
 
  By:   /s/ James S Hoch
 
   
 
  Name:   James S Hoch    
 
  Title:   President    

Accepted and Agreed
as of the date
first written above:
Union Street Acquisition Corp.

         
By:
Name:
  /s/ Brian H. Burke
 
Brian H. Burke    
Title:
  Chief Financial Officer    

 